Mr. Justice Carter, concurring specially: I concur in the conclusion, but do not agree that because the ordinance requires the curbing to be “firmly bedded” on limestone blocks, it follows, as a matter of legal construction of the ordinance, that all parts of the base of such curbing shall rest upon such limestone blocks. That is a matter of mechanical construction for the engineer or those in charge of the work, and with which, unless presented in a proper case as a question of fact, we have nothing to do. The ordinance was suificiently specific, and a stone-mason or civil engineer could determine how many stones of the dimensions prescribed by the ordinance would comply with the requirement of the ordinance that the curbing be “firmly bedded” on limestone blocks. The question may not appear to be important, but it occurs to me that to determine, as questions of law, such minor details of mechanical construction is not only erroneous, but calculated to embarrass, unnecessarily, those who are required by law or contract' to construct public improvements, and to lead to vexatious litigation.